Citation Nr: 1543039	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to PTSD.

3.  Entitlement to service connection for residuals of a neck injury, claimed as "military neck," also claimed as lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1985 until May 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate December 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the disorders indicated above.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in in August 2015.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Social Security Administration Records

During his hearing before the undersigned, the Veteran indicated that he was receiving disability benefits from the US Social Security Administration (SSA).  Unfortunately, SSA records have not been associated with the claims file and regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims on appeal must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

VA Examination

In October 2010, the Veteran underwent a VA examination in relation to his claims of entitlement to service connection for psychiatric disorders, at which time it was determined that the Veteran did not have a current diagnosis of PTSD.  Subsequently, mental health records from November 2011, January 2013 indicated that the Veteran had PTSD symptoms, if not a diagnosis, and a June 2011 primary care note indicates an assessment of PTSD with anxiety.  Given the foregoing, an addendum opinion is necessary to clarify whether the Veteran has PTSD, and if so, whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration any records pertinent to the Veteran's claims for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After the above development has been completed, contact the examiner who conducted the Veteran's October 2010 mental health VA examination.  Ask the examiner to consider the complete claims file, with any records added from SSA, and specifically address the June 22, 2011 VA treatment record indicating an assessment of PTSD.  The examiner should consider this assessment, and comment on how it affects the 2010 diagnosis, if at all.

If the examiner is not available, another equally qualified examiner may address the question.  If it is concluded that the matter cannot be determined without a new examination, one should be provided.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



